DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 lines 9,10, recites, “…the optical filter is used to filter light entered the ROSA from the TOSA,…” It is unclear how the ROSA receives optical signal from TOSA of the same optical module. According to paragraph 61 of the specification of the current published application, the optical filter is used to filter light entered the ROSA from TOSA of another optical module. The ROSA does not receive optical signal from the TOSA of same optical module as stated in claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Amit et al.(US 2018/0164515) in view of Mariotto et al.(US 2012/0082462).
Considering Claim 1 Ami discloses a wavelength locking optical module, characterized in comprising a DSP unit(See Paragraph 50, fig. 2 i.e. a DSP unit(810,850) ), a TOSA and a ROSA(See Paragraph 50, fig. 2 i.e. a TOSA(830) and a ROSA(870)), wherein a signal output end of the DSP unit is connected to the TOSA, and a signal input end of the DSP unit is connected to the ROSA(See Paragraph 50,51, fig. 2 i.e. a signal output end of the DSP unit(810,850) is connected to the TOSA(830) via laser driver(820), and a signal input end of the DSP unit(810,850) is connected to the ROSA(870) via limiting amplifier(880)); the DSP unit is used for signal processing, the TOSA is used for light emission, and the ROSA is used for light reception(See Paragraph 50,55, fig. 2 i.e. the DSP unit(810,850) is used for signal processing, the TOSA(830) is used for light emission, and the ROSA(870) is used for light reception); the TOSA is provided with a TEC, and the TEC is used to adjust a temperature according to a control signal transmitted from the DSP unit, and then adjust an emission wavelength of the TOSA(See Paragraph 50,53, fig. 2 i.e. the TOSA(830) is provided with a TEC(890), and the TEC(890) is used to adjust a temperature according to a control signal transmitted from the DSP unit(850), and then adjust an emission wavelength of the TOSA(830)); the ROSA is provided with an optical filter therein, and the optical filter is used to filter light entered the ROSA from the TOSA, such that the light of a preset wavelength is converted into an electrical signal and output to the DSP unit after passing through(See Paragraph 50,56, fig. 2 i.e. the ROSA(870) is provided with an optical filter which is optical demultiplexer(860) therein, and the optical filter(860) is used to filter light entered to the ROSA(870) from the input(IN) fiber, such that the light of a preset wavelength is converted into an electrical signal using photodiode(872) and output to the DSP unit(810,850) after passing through); the DSP unit calculates optical power according to the received electrical signal, and monitors a wavelength change of the TOSA according to a change of the optical power, so as to adjust an output wavelength of the TOSA to a preset wavelength(See Paragraph 55,109, fig. 2,12 i.e. the DSP unit(810,850 of fig. 2) calculates(examine) optical power(335 of fig. 12) according to the received electrical signal, and monitors a wavelength change of the TOSA(830 of fig. 2) according to a change of the optical power, so as to adjust an output wavelength of the TOSA(830 of fig. 2) to a preset wavelength(336 of fig. 12)).
Ami discloses TOSA is provided with a TEC(See Paragraph 50, fig. 2 i.e. the TOSA(830) is provided with a TEC(890))
Ami does not explicitly disclose TOSA is provided with a TEC therein.
Mariotto teaches TOSA is provided with a TEC therein (See Paragraph 12, fig. 2 i.e. TOSA(220) is provided with a TEC(229) therein).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Ami, and have TOSA to be provided with a TEC therein, as taught by Mariotto, thus providing an efficient transmission system by optimizing space and lower power consumption by implementing the TEC inside a TOSA of small form pluggable(SPF) transceiver, as discussed by Mariotto (Paragraph 8,9).
Considering Claim 2 Ami and Mariotto disclose the wavelength locking optical module of claim 1, characterized in that the optical module further comprises an electrical interface and an optical interface, wherein the electrical interface is connected to the DSP unit such that the electrical signal emitted by the system board is output to the DSP unit through the electrical interface(See Ami: Paragraph 50, 51, 54, fig. 2 i.e. the optical module(800) further comprises an electrical interface(880, 855,820) and an optical interface(IN,OUT optical fibers), wherein the electrical interface(880,855,820)  is connected to the DSP unit(810,850) such that the electrical signal emitted by the system board is output to the DSP unit(810,850)  through the electrical interface(880,855,820)); and the optical interface is respectively connected to the TOSA and the ROSA, such that an optical signal emitted by the TOSA is output through the optical interface, and the ROSA receives the optical signal through the optical interface(See Paragraph 54,47,fig. 1,2 i.e. the optical interface(IN,OUT optical fibers) is respectively connected to the TOSA(830) and the ROSA(870), such that an optical signal emitted by the TOSA(830) is output through the optical interface(IN,OUT optical fibers), and the ROSA(870) receives the optical signal through the optical interface(IN,OUT optical fibers)).
Considering Claim 3 Ami and Mariotto disclose the wavelength locking optical module of claim 1, characterized in that the TOSA is further provided with an E/O conversion module therein, and the E/O conversion module is connected to the DSP unit to receive the electrical signal transmitted from the DSP unit and to convert the electrical signal into an optical signal for output(See Ami: Paragraph 50,52,fig. 2 i.e. the TOSA(830) is further provided with an E/O conversion module(832) therein, and the E/O conversion module(832) is connected to the DSP unit(810,850) to receive the electrical signal transmitted from the DSP unit(810,850) and to convert the electrical signal into an optical signal for output); the ROSA is further provided with an O/E conversion module therein, and the O/E conversion module is respectively connected to the optical filter and the DSP unit, so as to convert the received optical signal of the preset wavelength into an electrical signal and output it to the DSP unit output(See Ami: Paragraph 50,54,55,fig. 2 i.e. the ROSA(870) is further provided with an O/E conversion module(872) therein, and the O/E conversion module(872) is respectively connected to the optical filter(860) and the DSP unit(810,850), so as to convert the received optical signal of the preset wavelength into an electrical signal and output it to the DSP unit output(810,850)).
Considering Claim 4 Ami and Mariotto disclose the wavelength locking optical module of claim 3, characterized in that a PD detector and a TIA are integrated in the O/E conversion module, the PD detector being used for detecting the optical signal and converting the detected optical signal of the preset wavelength into an electrical signal, and the TIA being used to amplify the electrical signal(See Ami: Paragraph 50,54,fig. 2 i.e. a PD detector(872) and a TIA(874) are integrated in the O/E conversion module(872), the PD detector being used for detecting the optical signal and converting the detected optical signal of the preset wavelength into an electrical signal, and the TIA(874) being used to amplify the electrical signal).
Allowable Subject Matter
Claims 5-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637